Citation Nr: 1409523	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-19 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a fractured great right toe.

2.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss.

3.  Entitlement to a rating in excess of 10 percent for tinnitus.

4.  Entitlement to a waiver of recovery of an overpayment of VA monetary benefits in the amount of $420.00.

5.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to April 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The claims are now properly before the RO in Waco, Texas.

The Veteran and his spouse appeared and testified at a personal hearing in January 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The issue of entitlement to a waiver of recovery of an overpayment of VA monetary benefits in the amount of $350.00 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to increased ratings for bilateral hearing loss and tinnitus, waiver of recovery of a debt of $420.00, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's status post fracture of the great right toe manifested in moderate symptoms, including pain, spurs, giveaway strength, and ingrown toenail.  Range of motion is normal. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status post right great toe fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5284, 7820 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter in April 2010.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The letter also advised the Veteran of the laws regarding degrees of disability and effective dates for any grant of service connection, as is required by Dingess. 

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and examined the Veteran for his right great toe disability in May 2010 and July 2013.  The examination reports are adequate for rating purposes as they contain sufficient information for VA to make a fair and impartial determination regarding the claims.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Veteran has reported that some of his income comes from the Social Security Administration (SSA); however, he has not indicated that he is receiving SSA disability benefits for his right great toe, so the Board will not remand to attempt to search for possible records that the Veteran has not specifically indicated are in existence.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  However, the Board will now additionally advise him that he may file for temporary total rating benefits under 38 C.F.R. § 4.30 following toenail surgery.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. §  1155. Separate diagnostic codes identify the various disabilities. The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App.411, 414   (1995).

The Veteran's right great toe disorder has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5278.  Diagnostic Code 5278 is for claw foot.  Pursuant to DC 5278, a 30 percent rating is warranted for unilateral claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  Id.  A 20 percent rating is warranted for unilateral claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  Id. 

DC 5284 is for foot injuries, and provides for a 10 percent rating when there is a moderate foot injury, a 20 percent rating when there is a moderately severe foot injury, and a 30 percent rating when there is a severe foot injury.

DC 5280 (hallux valgus, unilateral) and 5282 (hammer toe, all toes) do not provide ratings in excess of 10 percent.

Under DC 7820, infections of the skin not listed elsewhere, including bacterial, fungal, viral, treponemal and parasitic diseases, are to be rated under Diagnostic Code 7800 for disfigurement of the head, face, or neck; Diagnostic Codes 7801 through 7805 for scars; or Diagnostic Code 7806 for dermatitis depending upon the predominant disability.  See 38 C.F.R. § 4.118, DC 7820.  DC 7806, a 10 percent evaluation is assigned when dermatitis or eczema is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12- month period.  A 30 percent evaluation is assigned for when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

Notably, the "amputation rule" provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68.

DC 5171 provides a 10 percent rating for amputation of the great toe without metatarsal involvement, and a 30 percent rating for amputation of the great toe with removal of metatarsal head.

Factual Background and Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran filed a claim for an increased rating for his residuals of a great right toe fracture in February 2010.  His right toe has been rated 10 percent disabling since October 26, 1987, and this rating is protected and cannot be reduced unless there is a showing of fraud.  See 38 U.S.C.A. §  110; 38 C.F.R. § 3.951(b).

In April 2010, the Veteran complained of pain and requested a podiatry consultation.  He reported an injury in the 1950s with recurrent calluses, pain and a toenail that falls off and grows back.  He was noted to have sought treatment in 2008, but had failed to follow up with podiatry.  He had a dystrophic right first toenail with prominent calluses extending into the nail bed.  He had sensation to light touch.  He was given miconazole tincture.

In May 2010, the Veteran was afforded a VA evaluation.  He reported toe pain which occurred up to four times per day and lasts for two hours.  The pain travels to his foot, and is sharp (a 5 on a scale of 1 to 10).  While standing he has pain and swelling, and when walking he had no weakness, stiffness or fatigue.  He reported he has never been hospitalized nor had surgery for his toe disorder.  He was not noted to have a scar on skin evaluation.  His gait and posture were normal.  Examination of the feet showed abnormal weight bearing, with callosities on the right posterior and plantar foot with tenderness.  Ankle range of motion of dorsiflexion and plantar flexion were within normal limits with no pain on motion, and no loss of motion with repetitive testing.  Examination of the right foot revealed painful motion.  He did not have edema, disturbed circulation, weakness, atrophy, tenderness, heat, redness or instability.  He had active motion of the metatarsophalangeal joint of the right great toe.  There was no tenderness to the plantar surface of the right foot.  The alignment of the Achilles on the right was normal.  X-rays revealed large calcaneal spurs in the right foot.

In July 2013, the Veteran was afforded a VA examination regarding his foot claim.  He was diagnosed with right great toe fracture of the distal phalanx.  He was noted to have been seen in April 2013 for right toe pain due to an ingrown nail, and was referred to podiatry, but without a current appointment.  He reported chronic pain when there is pressure on the area of the distal end of the toe and toenail.  He reported that since his injury his toenail has not grown back normally.  He has pain in the toenail as it separates from the nail bed.  He has been told to have the toenail removed, but he has yet to schedule this surgery as he "moves around a lot."  The examiner noted that the Veteran's residuals of a right great toe fracture were moderate in severity.  He was also noted to have a scar, but the scar was not painful, unstable, or greater than 39 sq. cms.  He had a deformed, thickened right big toenail that was tender.  He had no redness, swelling, or warmth of the toenail to indicate ingrown toenail or infection.  The distal end of the right great toe was tender but with no obvious deformity noted on inspection or palpation.  His gait was intact, and he did not use walking aids.  He had adequate strength in his feet and toes.  He had some giveaway strength in his right great toe due to pain.  He could move all toes without limitations, including his right great toe.

During his January 2014 hearing, the Veteran testified that his foot problems are from his right great toe, and the toe next to it.  He stated that VA had taken his right great toenail off before and they were considering scheduling him to remove it again.  He stated that his toenail has affected his employment because it limits his ability to drive taxis and trucks.  He stated he would drive barefoot, but that this was against regulations.  He also reported he generally wore sandals or wide shoes due to his painful toe.  He stated that the VA gave him an orthotic shoe to wear as well, which had supports.  He noted that there was a fungus under his nail and that the salves he has been prescribed have not corrected the problem.  He stated that the toenail has never been able to grow back correctly after his in-service injury.  He stated that he had foot surgery scheduled for February 2014.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  Here, the Board finds the Veteran's statements regarding his ongoing great right toes symptoms to be credible as they are consistent.

The Board finds that a rating in excess of 10 percent for residuals of a great right toe fracture is not met.  The Veteran's current 10 percent rating under DC 5278 is protected.  His symptoms do not meet the criteria for a 10 percent under DC 5278 because his great toe is not dorsiflexed, and he does not have any limitation of dorsiflexion at the ankle.  He had tenderness of the right great toe and toenail, but does not have tenderness under the metatarsal heads.  He also does not meet the rating criteria for the next higher rating of 20 percent because his other toes are not affected, and he does not have shortened plantar fascia.

The evidence does not support a rating in excess of 10 percent under DC 5283, because there is no evidence of malunion or nonunion of tarsal or metatarsal bones.  The Veteran's fracture has healed, and x-rays reveal calcaneal spurs.

A rating in excess of 10 percent is not warranted under DC 5284, for other injuries of the foot, because the Veteran's symptoms are moderate in severity.  Notably, the 2013 VA examiner noted that his symptoms were moderate.  Additionally, when describing his pain, he noted that it was a 5 on a scale of 1 to 10 during the 2010 examination.  He also has full motion of his ankle and toes.

Regarding the skin diagnostic codes, the Veteran's calluses and reported fungal infection of the toenail are limited to an area the size of the great toe, and therefore do not meet the criteria for a rating in excess of 10 percent.  A separate rating for a scar is not warranted, as one was not visible on the 2010 VA examination, and the one noted on the 2013 examination was not unstable or tender, or of a size which would warrant a separate rating.

Lastly, the Board notes that 38 C.F.R. § 4.68 limits the combined rating for disabilities of an extremity to that of the rating for the amputation at the elective level, were amputation to be performed.  As noted above, amputation of the great toe without removal of the metatarsal head only warrants a 10 percent rating.  The Veteran's symptoms have been limited to the dorsal phalanx of the toe, and the toenail.  As such, a rating in excess of 10 percent is not warranted.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for more severe symptoms.  Notably, the Board reviewed several diagnostic codes, both regarding the foot and the skin, and the Veteran's symptoms did not warrant an increased rating under any of the criteria.  Additionally, DC 5284, for other injuries of the foot, uses the criteria of moderate, moderately severe, and severe so that the Board may broadly apply the Veteran's symptoms to the rating criteria.  The Veteran has argued that his great toe fracture markedly interferes with his employment because of the difficulty of wearing shoes; however, the Veteran has also reported that he generally wears sandals to combat this problem.  He also reported finding shoes at Wal-Mart that he could wear and receiving orthotic shoes from the VA.  The Veteran has never been hospitalized for his toe disorder, and has failed to make follow-up appointments for treatment of his great toe when they have been referred.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board again reminds the Veteran that he may file for temporary total rating benefits under 38 C.F.R. § 4.30 following toenail surgery, should he undergo surgery as scheduled.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for an increased rating, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for residuals of a great right toe fracture is denied.



REMAND

Hearing loss and TDIU

The claims file contains two private audiometry graphs/charts which have not been interpreted.  One is from February 2012, and the other was provided to the VA during the January 2014 hearing, and is from January 2014.  The Veteran submitted a waiver of RO review of the January 2014 medical evidence; however, neither examination report appears adequate for VA purposes.   Board cannot interpret audiological graphs/charts.  While both examination reports contain speech recognition testing (SRT), the February 2012 examination report uses a NU-6 (Northwestern University Test No. 6) word reconition list while the January 2014 does not identify what word list was utilized.   Under VA regulations, disability evaluations for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85.  Thus, neither private examination is adequate for VA rating purposes.  

During his hearing, the Veteran reported that he recently received new hearing aids because his hearing loss had worsened from severe to profound.  A review of Virtual VA shows that he recently received new hearing aids in 2013, and in January 2014 he was noted to have profound and severe to profound hearing loss.  As he has reported worsening symptoms since his last VA examination in 2011 and the private examinations received after that date are inadequate for rating purposes, the Veteran should be afforded a new examination on remand.

The issue of entitlement to TDIU is inextricably intertwined with the Veteran's claim for an increased rating for hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  He has reported that his right foot and hearing loss disabilities render him unable to work.

Waiver of debt

In March 2010, the Veteran was notified of debt of $6933.00 which was created due to nonreceipt of a dependency questionnaire.  He filed a notice of disagreement with this debt in August 2010.  In a letter in August 2010 (which is not in the record), the RO informed the Veteran that his debt of $6933.00 was resolved.  However, in the same letter, the RO noted a system error which withheld $420.00 from the Veteran.  He was subsequently reimbursed $420.00 on August 9, 2010.  Unfortunately, on October 6, 2010, an additional $420.00 was given to the Veteran erroneously.  In a December 2012 letter, the RO noted the Veteran's disagreement with the $420.00 debt, and noted that the issue was referred to the Committee on Waivers and Compromises which would provide separate correspondence addressing this issue.  Throughout this appeal, however, the RO has addressed the claim as an overpayment of the $420.00.  

In October 11, 2012, the Committee on Waivers and Compromises denied waiver of a debt of $350.00.  The decision noted the request for the waiver occurred in September 2012.

In the August 2013 SSOC, the RO noted that the Committee on Waivers and Compromises found the $420.00 debt to be valid, and that repayment would not cause financial hardship.  The RO cited the October 11, 2012 Committee on Waivers and Compromises decision, which addressed a different debt amount.

On remand, the RO should address the $420.00 debt, and determine if it has been appropriately appealed.

Tinnitus

In September 2012, the RO continued a 10 percent rating for bilateral tinnitus.  On his November 2012 substantive appeal, the Veteran refers to the ratings available for tinnitus.  The Board will construe this to be a notice of disagreement with the 10 percent rating.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  1.  The AMC/RO is to provide the Veteran corrective VCAA notice which includes an explanation of the evidence necessary to establish TDIU, and supply the Veteran with a VA Form 21-8940.

2.  After receiving a completed VA Form 21-8940, the RO/AMC should forward VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to any former employers listed on the VA Form 21-8940.

3.  The AMC/RO should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records showing treatment for the claimed disorders on appeal.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.

4.  Schedule the Veteran for a VA audio examination to determine the current severity of the Veteran's hearing loss.  The examiner should perform any tests or studies deemed necessary for accurate assessments, to include audiology testing recording speech discrimination (Maryland CNC) and the puretone threshold average, from the sum of the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz.  

The examiner is also requested to provide an interpretation of the uninterpreted audiology record from February 2012 and January 2014.  The results of this audiology testing must be included in the examination report.

5.  The RO should contact the Veteran and request that he provide an updated financial status report as well as copies of bills of his monthly expenses.

6.  The AOJ must address whether debt of $420.00 for overpayment of monetary benefits is valid.

7.  The AOJ must provide the Committee on Waivers and Compromises decision addressing the $420.00 debt (the October 11, 2012 decision addressed a debt of $350.00).

8.  The AOJ should provide a Statement of the Case addressing the Veteran's claim of entitlement to a rating in excess of 10 percent for tinnitus.  If, and only if, the Veteran completes his appeal by filing a timely Substantive Appeal on this issue should the claim be returned to the Board.

9.  Following adjudication of the Veteran's validity of debt claim, the AOJ should readjudicate the claim of entitlement to waiver of recovery of an overpayment of VA monetary benefits in the amount of $420.00 in light of all pertinent evidence and legal authority.  The AOJ should also readjudicate the issue of entitlement to a rating in excess of 40 percent for bilateral hearing loss.  If the decision remains adverse in any way, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  The Veteran and his representative must then be afforded an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


